                                       OFFICE OF THE CLERK
                             UNITED STATES DISTRICT COURT
                                      DISTRICT OF DELAWARE
         John A. Cerino                                                      844 NORTH KING STREET, UNIT 18
       CLERK OF COURT                                                          WILMINGTON, DE 19801-3570
                                                                                    www.ded.uscourts.gov
                                                                                      (302) 573-6170




                                                       February 9, 2021
To:
Leo Brandon Farnsworth
Green Rock Correctional Center
475 Green Rock Lane
P.O. Box 1000
Chatham, Virginia 24531

                   RE:    STATUS OF C.A. 1:20-cv-1351-RGA


Dear Mr. Farnsworth,


       This is in response to your letter received 02/8/2021 requesting information regarding the
status of your case. Your case is assigned to the Honorable Judge Andrews and is pending before
the Court. You will be advised by the Court as to further developments in your case.


        Please be advised that the fee for copies (including docket sheets) is fifty cents ($.50) per
page. A copy of the docket is enclosed, free of charge for this request only. Should you
require copies (including docket sheets) in the future, please be aware of this fee requirement.
Prepayment should be sent with your request, check or money order payable to Clerk, United
States District Court.


         I trust that this letter answers your questions concerning this matter. Nothing contained in
this letter is intended to express an opinion as to the merits of any claims which you may be
alleging.
                                                       Sincerely,


/apk                                                   John A. Cerino
                                                       CLERK



cc: Case File


Enclosed: Docket Sheet
